or otherwise responded to this court's notice.        Accordingly, cause
                 appearing, this petition is dismissed.


                             It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY:   IDWU 41\k1A--4

                 cc:   Hon. Frank P. Sullivan, District Judge, Family Court Division
                       Aaron Grigsby
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER
                                                      2
 (0)-1947